UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7559



TIMOTHY LEE COLES,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1153-7)


Submitted: January 12, 2004                 Decided:   February 2, 2004


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lee Coles, Appellant Pro Se. John H. McLees, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Timothy Lee Coles seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.         Coles

cannot appeal this order unless a circuit judge or justice issues

a certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).   A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

326 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).       We have independently

reviewed the record and conclude Coles has not made the requisite

showing. Accordingly, we deny Coles’ motion for injunctive relief,

deny a certificate of appealability, and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                            DISMISSED




                                - 2 -